 

[image_001.gif]

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

New York

November 30, 2017

Borrower: Corning Natural Gas Corporation

a(n) o individual x corporation o general partnership o limited liability
company o

organized under the laws of New York

having its chief executive office at 330 West William Street, Corning, New York
14830 .

 

Bank:M&T BANK, a New York banking corporation with its chief executive office at
One M&T Plaza, Buffalo, NY 14203. Attention: Office of General Counsel.

 

The Bank and the Borrower agree as follows:

 

1. DEFINITIONS.

 



  a. Capital Expenditures” means, for any fiscal year, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities, and including
expenditures for obligations under any lease with respect to which Borrower’s
obligations thereunder should, in accordance with G.A.A.P., be capitalized and
reflected as a liability on the balance sheet of Borrower) by Borrower during
such period that are required by G.A.A.P. to be included in or reflected by the
property, plant or equipment or similar fixed asset accounts on the balance
sheet of Borrower.







  b. “Cash Flow” means the sum of (i) net income after tax, dividends and
distributions, plus (ii) depreciation expense and amortization, plus (iii)
Interest Expense, plus (iv) non-cash expenses and minus (v) non-cash income, all
determined in accordance with G.A.A.P.



 



  c. “Cash Flow Coverage” means the ratio of Cash Flow to the sum of (i) the
current portion of all Long Term Debt as specified in the financial statement
dated twelve (12) months prior, plus (ii) Interest Expense, all determined in
accordance with G.A.A.P



 

  d. “Credit” means any and all credit facilities and any other financial
accommodations made by the Bank in favor of the Borrower whether now or
hereafter in existence.





 

e.“Current Assets” means, at any time, the aggregate amount of all current
assets, including, but not limited to, cash, cash equivalents, marketable
securities, receivables maturing within twelve (12) months from such time, and
inventory (net of LIFO Reserve), but excluding prepaid expenses and officer,
stockholder, employee and related entity advances and receivables, all as
determined in accordance with G.A.A.P.

 

f.“Current Liabilities” means, at any time, the aggregate amount of all
liabilities and obligations which are due and payable on demand or within twelve
(12) months from such time, or should be properly reflected as attributable to
such twelve (12) month period in accordance with G.A.A.P.

 

 

  g. “Current Ratio” means the ratio of Current Assets to Current Liabilities.





 

h.“G.A.A.P.” means, with respect to any date of determination, generally
accepted accounting principles as used by the Financial Accounting Standards
Board and/or the American Institute of Certified Public Accountants consistently
applied and maintained throughout the periods indicated.

 



  i “Interest Expense” means all finance charges reflected on the income
statement as interest expense for all obligations of Borrower to any person,
including, but not limited to, Bank, as shown on the balance sheet in accordance
with G.A.A.P.







j.“Long Term Debt” means all obligations of Borrower to any person, including,
but not limited to, the Obligations, payable more than twelve (12) months from
the date of their creation, which in accordance with G.A.A.P. are shown on the
balance sheet as a liability (excluding reserves for deferred income taxes) for
the period then ended.

 

  k. “Obligations” means any and all indebtedness or other obligations of the
Borrower to the Bank in any capacity, now existing or hereafter incurred,
however created or evidenced, regardless of kind, class or form, whether direct,
indirect, absolute or contingent (including obligations pursuant to any
guaranty, endorsement, other assurance of payment or otherwise), whether joint
or several, whether from time to time reduced and thereafter increased, or
entirely extinguished and thereafter reincurred, together with all extensions,
renewals and replacements thereof, and all interest, fees, charges, costs or
expenses which accrue on or in connection with the foregoing, including any
indebtedness or obligations (i) not yet outstanding but contracted for, or with
regard to which any other commitment by the Bank exists; (ii) arising prior to,
during or after any pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding; (iii) owed by the Borrower to others and which the Bank obtained, or
may obtain, by assignment or otherwise; and (iv) payable under this Agreement.



 





1 

 

  l. “Quick Ratio” means the ratio of Current Assets less inventory (net of LIFO
Reserve), to Current Liabilities.





 

  m. “Subordinated Debt” means all indebtedness of the Borrower which has been
formally subordinated to payment and collection of the Obligations.







n.“Subsidiary” means any corporation or other business entity of which at least
fifty percent (50%) of the voting stock or other ownership interest is owned by
the Borrower directly or indirectly through one or more Subsidiaries. If the
Borrower has no Subsidiaries, the provisions of this Agreement relating to the
Subsidiaries shall be disregarded, without affecting the applicability of such
provisions to the Borrower alone.

 



  o. “Tangible Net Worth” means the aggregate assets of Borrower excluding all
intangible assets, including, but not limited to, goodwill, licenses,
trademarks, patents, copyrights, organization costs, appraisal surplus, officer,
stockholder, related entity and employee advances or receivables, mineral rights
and the like, less liabilities, plus Subordinated Debt, all determined in
accordance with G.A.A.P. (except to the extent that under G.A.A.P. “tangible net
worth” excludes leasehold improvements which are included in “Tangible Net
Worth” as defined herein).



 

 

  p. “Total Funded Debt” means all the combined debt of Borrower for borrowed
money and guaranties for borrowed money.





 



  q. “Total Liabilities” means the aggregate amount of all assets of the
Borrower less the sum of shareholder equity and Subordinated Debt (if any), as
shown on the balance sheet in accordance with G.A.A.P.



 

r.“Transaction Documents” means this Agreement and all documents, instruments or
other agreements by the Borrower in favor of the Bank in connection (directly or
indirectly) with the Obligations, whether now or hereafter in existence,
including promissory notes, security agreements, guaranties and letter of credit
reimbursement agreements.

 

s.“Working Capital” means that amount which is equal to the excess of Current
Assets over Current Liabilities.

 

2.REPRESENTATIONS AND WARRANTIES. The Borrower makes the following
representations and warranties and any “Additional Representations and
Warranties” on the schedule attached hereto and made part hereof (the
“Schedule”), all of which shall be deemed to be continuing representations and
warranties as long as this Agreement is in effect:

 

a.Good Standing; Authority. The Borrower and each Subsidiary (if either is not
an individual) is duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it was formed. The Borrower and each
Subsidiary is duly authorized to do business in each jurisdiction in which
failure to be so qualified might have a material adverse effect on its business
or assets and has the power and authority to own each of its assets and to use
them in the ordinary course of business now and in the future.

 

b.Compliance. The Borrower and each Subsidiary conducts its business and
operations and the ownership of its assets in compliance with each applicable
statute, regulation and other law, including environmental laws. All approvals,
including authorizations, permits, consents, franchises, licenses,
registrations, filings, declarations, reports and notices (the “Approvals”)
necessary for the conduct of the Borrower’s and each Subsidiary’s business and
for the Credit have been duly obtained and are in full force and effect. The
Borrower and each Subsidiary is in compliance with the Approvals. The Borrower
and each Subsidiary (if either is not an individual) is in compliance with its
certificate of incorporation, by-laws, partnership agreement, articles of
organization, operating agreement or other applicable organizational or
governing document as may be applicable to the Borrower or a Subsidiary
depending on its organizational structure (“Governing Documents”). The Borrower
and each Subsidiary is in compliance with each agreement to which it is a party
or by which it or any of its assets is bound.

 

c.Legality. The execution, delivery and performance by the Borrower of this
Agreement and all related documents, including the Transaction Documents, (i)
are in furtherance of the Borrower’s purposes and within its power and
authority; (ii) do not (A) violate any statute, regulation or other law or any
judgment, order or award of any court, agency or other governmental authority or
of any arbitrator with respect to the Borrower or any Subsidiary or (B) violate
the Borrower’s or any Subsidiary’s Governing Documents (if either is not an
individual), constitute a default under any agreement binding on the Borrower or
any Subsidiary or result in a lien or encumbrance on any assets of the Borrower
or any Subsidiary; and (iii) if the Borrower or any Subsidiary is not an
individual, have been duly authorized by all necessary organizational actions.

 

d.Fiscal Year. The fiscal year of the Borrower is the calendar year unless the
following blank states otherwise: year ending September 30th.

 

e.Title to Assets. The Borrower and each Subsidiary has good and marketable
title to each of its assets free of security interests, mortgages or other liens
or encumbrances, except as set forth on the Schedule titled “Permitted Liens” or
pursuant to the Bank’s prior written consent.

 

2 

 

f.Judgments and Litigation. There is no pending or threatened claim, audit,
investigation, action or other legal proceeding or judgment, order or award of
any court, agency or other governmental authority or arbitrator (any, an
“Action”) which involves the Borrower, its Subsidiaries or their respective
assets and might have a material adverse effect upon the Borrower or any
Subsidiary or threaten the validity of the Credit, any Transaction Document or
any related document or action, except as may be disclosed on periodic filings
with the Securities Exchange Commission, copies of which will be provided to the
Bank upon request.

 

g.Full Disclosure. Neither this Agreement nor any certificate, financial
statement or other writing provided to the Bank by or on behalf of the Borrower
or any Subsidiary contains any statement of fact that is incorrect or misleading
in any material respect or omits to state any fact necessary to make any such
statement not incorrect or misleading. The Borrower has not failed to disclose
to the Bank any fact that might have a material adverse effect on the Borrower
or any Subsidiary.

 



  h. Consents and Approvals. All corporate, governmental and judicial consents,
approvals and waivers and other third party consents, approvals and waivers
necessary in connection with this Agreement and the loans made pursuant hereto
or other related transactions, shall have been obtained and, if applicable,
become final and nonappealable, and shall remain in full force and effect,
without the imposition of any conditions





 

3.AFFIRMATIVE COVENANTS. So long as this Agreement is in effect, the Borrower
will comply with any “Additional Affirmative Covenant” contained in the Schedule
and shall:

 

a.Financial Statements and Other Information. Promptly deliver to the Bank (i)
within sixty (60) days after the end of each of its first three fiscal quarters,
an unaudited accountant prepared consolidating and consolidated financial
statement of the Borrower and each Subsidiary as of the end of such quarter,
which financial statement shall consist of income and cash flows for the
quarter, for the corresponding quarter in the previous fiscal year and for the
period from the end of the previous fiscal year, with a consolidating and
consolidated balance sheet as of the quarter end all in such detail as the Bank
may request; (ii) within one hundred twenty (120) days after the end of each
fiscal year, consolidating and consolidated statements of the Borrower’s and
each Subsidiary’s income and cash flows and its consolidating and consolidated
balance sheet as of the end of such fiscal year, setting forth comparative
figures for the preceding fiscal year and to be (check applicable box, if no box
is checked the financial statements shall be audited):

 

x audited o reviewed o compiled

 

by an independent certified public accountant acceptable to the Bank; all such
statements shall be certified by the Borrower’s chief financial officer to be
correct and in accordance with the Borrower’s and each Subsidiary’s records and
to present fairly the results of the Borrower’s and each Subsidiary’s operations
and cash flows and its financial position at year end; (iii) with each of the
financial statements set forth above in clauses (i) and (ii), a certificate
executed by the Borrower’s chief executive and chief financial officers or other
such person responsible for the financial management of the Borrower (A) setting
forth the computations required to establish the Borrower’s compliance with each
financial covenant, if any, during the statement period, (B) stating that the
signers of the certificate have reviewed this Agreement and the operations and
condition (financial or other) of the Borrower and each of its Subsidiaries
during the relevant period and (C) stating that no Event of Default occurred
during the period, or if an Event of Default did occur, describing its nature,
the date(s) of its occurrence or period of existence and what action the
Borrower has taken with respect thereto;) The Borrower shall also promptly
provide the Bank with copies of all annual reports, proxy statements and similar
information distributed to shareholders, partners or members, and copies of all
filings with the Securities and Exchange Commission and the Pension Benefit
Guaranty Corporation, and shall provide, in form satisfactory to the Bank, such
additional information, reports or other information as the Bank may from time
to time reasonably request regarding the financial and business affairs of the
Borrower or any Subsidiary. If the Borrower is an individual, the Borrower shall
provide annually a personal financial statement in form and detail acceptable to
the Bank and such other financial information as the Bank may from time to time
reasonably request. .

 

b.Accounting; Tax Returns and Payment of Claims. The Borrower and each
Subsidiary will maintain a system of accounting and reserves in accordance with
generally accepted accounting principles, has filed and will file each tax
return required of it and, except as disclosed in the Schedule, has paid and
will pay when due each tax, assessment, fee, charge, fine and penalty imposed by
any taxing authority upon it or any of its assets, income or franchises, as well
as all amounts owed to mechanics, materialmen, landlords, suppliers and the like
in the normal course of business.

 

c.Inspections. Promptly upon the Bank’s request, the Borrower will permit, and
cause its Subsidiaries to permit, the Bank’s officers, attorneys or other agents
to inspect its and its Subsidiary’s premises, examine and copy its records and
discuss its and its Subsidiary’s business, operations and financial or other
condition with its and its Subsidiary’s responsible officers and independent
accountants.

 

d.Equity Injection. Borrower shall have provided evidence in a form satisfactory
to Bank, equity injection required to be paid up front for Public Service
Commission related capital expenditure projects prior to Borrower requesting any
loan advances from Bank.

 

e.Changes in Management and Control. If the Borrower is not an individual,
immediately upon any change in the identity of the Borrower’s chief executive
officers or in its beneficial ownership, the Borrower will provide to the Bank a
certificate executed by its senior individual authorized to transact business on
behalf of the Borrower, specifying such change.

 

3 

 

f.Notice of Defaults and Material Adverse Changes. Immediately upon acquiring
reason to know of (i) any Event of Default, (ii) any event or condition that
might have a material adverse effect upon the Borrower or any Subsidiary or
(iii) any Action, the Borrower will provide to the Bank a certificate executed
by the Borrower’s senior individual authorized to transact business on behalf of
the Borrower, specifying the date(s) and nature of the event or the Action and
what action the Borrower or its Subsidiary has taken or proposes to take with
respect to it.

 

g.Insurance. Maintain its, and cause its Subsidiaries to maintain, property in
good repair and will on request provide the Bank with evidence of insurance
coverage satisfactory to the Bank, including fire and hazard, liability,
workers’ compensation and business interruption insurance and flood hazard
insurance as required.

 

h.Further Assurances. Promptly upon the request of the Bank, the Borrower will
execute, and cause its Subsidiaries to execute, and deliver each writing and
take each other action that the Bank deems necessary or desirable in connection
with any transaction contemplated by this Agreement.

 

4.NEGATIVE COVENANTS. As long as this Agreement is in effect, the Borrower shall
not violate, and shall not suffer or permit any of its Subsidiaries to violate,
any of the following covenants and any “Additional Negative Covenant” on the
Schedule. The Borrower shall not:

 

a.Intentionally Omitted.

 

b.Guaranties. Become a guarantor, a surety, or otherwise liable for the debts or
other obligations of another, whether by guaranty or suretyship agreement,
agreement to purchase indebtedness, agreement for furnishing funds through the
purchase of goods, supplies or services (or by way of stock purchase, capital
contribution, advance or loan) for the purpose of paying or discharging
indebtedness, or otherwise, except as an endorser of instruments for the payment
of money deposited to its bank account for collection in the ordinary course of
business and except as may be specified in the Schedule titled “Permitted
Guaranties”.

 

c.Intentionally Omitted.

 

d.Investments. Make any investment other than in FDIC insured deposits or United
States Treasury obligations of less than one year, or in money market or mutual
funds administering such investments, except as set forth on the Schedule titled
“Permitted Investments”.

 

e.Loans. Make any loan, advance or other extension of credit other than loans
and advances to affiliated companies and except as set forth on the Schedule
titled “Permitted Loans”, except for endorsements of negotiable instruments
deposited to the Borrower’s deposit account for collection and trade credit
extended in the normal course of business.

 

f.Intentionally Omitted.

 

g.Changes In Form. (i) Transfer or dispose of substantially all of its assets,
(ii) acquire substantially all of the assets of any other entity, (iii) do
business under or otherwise use any name other than its true name or (iv) make
any material change in its business, structure, purposes or operations that
might have a material adverse effect on the Borrower or any of its Subsidiaries.
If the Borrower or any Subsidiary is not an individual, (i) participate in any
merger, consolidation or other absorption or (ii) make, terminate or permit to
be revoked any election pursuant to Subchapter S of the Internal Revenue Code.

 

5.FINANCIAL COVENANTS. During the term of this Agreement, the Borrower shall not
violate, and shall not suffer or permit any of its Subsidiaries to violate, any
of the following covenants (complete applicable financial covenant) or any
Additional Financial Covenants on the Schedule. For purposes of this Section, if
the Borrower has any Subsidiaries all references to the Borrower shall include
the Borrower and all of its Subsidiaries on a consolidated basis. Unless a
different measurement period is specified, compliance for the financial
covenants shall be required at all times.

 

¨ A. Borrower shall maintain Tangible Net Worth of not less than $__________,
measured quarterly __________________as of each (select one: quarter or fiscal
year end.

 

x B. Borrower shall maintain a ratio of Total Funded Debt to Tangible Net Worth
of not greater than 1.40 : 1.0; measured quarterly based on Company’s trailing
twelve (12) month operating performance as reflected in Borrower’s fiscal
quarterly financial statements.

 

x C. Borrower shall maintain a ratio of Total Funded Debt to EBITDA (calculated
as earnings before the deduction of interest, taxes, depreciation and
amortization) of not greater than 3.75 : 1.0, measured quarterly based on
Borrower’s trailing twelve (12) month operating performance as reflected in
Borrower’s fiscal quarterly financial statements.

 

x D. Minimum Cash Flow Coverage ratio. Borrower shall maintain Cash Flow
Coverage of not less than 1.10 : 1.0, measured quarterly based on Borrower’s
trailing twelve (12) month operating performance as reflected in Borrower’s
fiscal quarterly financial statements.

 

o E. Without the prior written consent of Bank, Borrower shall not make any
Capital Expenditures in excess of $______________ in the aggregate during any
fiscal year of Borrower.

 

o F. Borrower shall not pay or accrue during any fiscal year compensation
(including but not limited to all salary, bonuses, consulting, management or
other fees, rentals and other payments to any person owning or managing 5%or
more of the Borrower or any relative or cohabitant of such a person, and to any
entity under common control with or controlling the Borrower) exceeding
$_______________ in the aggregate.

 

o G. Borrower shall not become obligated as lessee pursuant to operating leases
exceeding $_______________ in the aggregate during any fiscal year.

 



4 

 

 

 

6.DEFAULT.

 

a.Events of Default. Any of the following events or conditions shall constitute
an “Event of Default”: (i) failure by the Borrower to pay when due (whether at
the stated maturity, by acceleration, upon demand or otherwise) the Obligations,
or any part thereof, or there occurs any event or condition which after notice,
lapse of time or after both notice and lapse of time will permit acceleration of
any Obligation; (ii) default by the Borrower in the performance of any
obligation, term or condition of this Agreement, the other Transaction Documents
or any other agreement with the Bank or any of its affiliates or subsidiaries
(collectively, “Affiliates”); (iii) failure by the Borrower to pay when due
(whether at the stated maturity, by acceleration, upon demand or otherwise) any
indebtedness or obligation owing to any third party or any Affiliate, the
occurrence of any event which could result in acceleration of payment of any
such indebtedness or obligation or the failure to perform any agreement with any
third party or any Affiliate; (iv) the Borrower is dissolved, becomes insolvent,
generally fails to pay or admits in writing its inability generally to pay its
debts as they become due; (v) the Borrower makes a general assignment,
arrangement or composition agreement with or for the benefit of its creditors or
makes, or sends notice of any intended, bulk sale; the sale, assignment,
transfer or delivery of all or substantially all of the assets of the Borrower
to a third party; or the cessation by the Borrower as a going business concern;
(vi) the Borrower files a petition in bankruptcy or institutes any action under
federal or state law for the relief of debtors or seeks or consents to the
appointment of an administrator, receiver, custodian or similar official for the
wind up of its business (or has such a petition or action filed against it and
such petition action or appointment is not dismissed or stayed within forty-five
(45) days); (vii) the reorganization, merger, consolidation or dissolution of
the Borrower (or the making of any agreement therefor); (viii) the death or
judicial declaration of incompetency of the Borrower, if an individual; (ix) the
entry of any judgment or order of any court, other governmental authority or
arbitrator against the Borrower which Bank in good faith determines shall have a
material adverse effect on the Borrower or the Borrower’s ability to pay or
perform the Obligations; (x) falsity, omission or inaccuracy of facts submitted
to the Bank or any Affiliate (whether in a financial statement or otherwise);
(xi) an adverse change in the Borrower, its business, assets, operations,
affairs or condition (financial or otherwise) from the status shown on any
financial statement or other document submitted to the Bank or any Affiliate,
and which change the Bank determines will have a material adverse effect on (a)
the Borrower, its business, assets, operations or condition (financial or
otherwise), or (b) the ability of the Borrower to pay or perform the
Obligations; (xii) any pension plan of the Borrower fails to comply with
applicable law or has vested unfunded liabilities that, in the opinion of the
Bank, might have a material adverse effect on the Borrower’s ability to repay
its debts; (xiii) any indication or evidence received by the Bank that the
Borrower may have directly or indirectly been engaged in any type of activity
which, in the Bank’s discretion, might result in the forfeiture or any property
of the Borrower to any governmental authority; (xiv) the occurrence of any event
described in Section 6(a)(i) through and including 6(a)(xiii) with respect to
any Subsidiary or to any endorser, guarantor or any other party liable for, or
whose assets or any interest therein secures, payment of any of the Obligations;
or (xv) the Bank in good faith deems itself insecure with respect to payment or
performance of the Obligations.

 

b.Rights and Remedies Upon Default. Upon the occurrence of any Event of Default,
the Bank without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law) to or
upon the Borrower, any Subsidiary or any other person (all and each of which
demands, presentments, protests, advertisements and notices are hereby waived),
may exercise all rights and remedies under the Borrower’s or its Subsidiaries’
agreements with the Bank or its Affiliates, applicable law, in equity or
otherwise and may declare all or any part of any Obligations not payable on
demand to be immediately due and payable without demand or notice of any kind
and terminate any obligation it may have to grant any additional loan, credit or
other financial accommodation to the Borrower or any Subsidiary. All or any part
of any Obligations whether or not payable on demand, shall be immediately due
and payable automatically upon the occurrence of an Event of Default in Section
6(a)(vi) above. The provisions hereof are not intended in any way to affect any
rights of the Bank with respect to any Obligations which may now or hereafter be
payable on demand.

 

7.EXPENSES. The Borrower shall pay to the Bank on demand all costs and expenses
(including all fees and disbursements of counsel retained for advice, suit,
appeal or other proceedings or purpose and of any experts or agents it may
retain), which the Bank may incur in connection with (i) the administration of
the Obligations, including any administrative fees the Bank may impose for the
preparation of discharges, releases or assignments to third-parties; (ii) the
enforcement and collection of any Obligations or any guaranty thereof; (iii) the
exercise, performance, enforcement or protection of any of the rights of the
Bank hereunder; or (iv) the failure of the Borrower or any Subsidiary to perform
or observe any provisions hereof. After such demand for payment of any cost,
expense or fee under this Section or elsewhere under this Agreement, the
Borrower shall pay interest at the highest default rate specified in any
instrument evidencing any of the Obligations from the date payment is demanded
by the Bank to the date reimbursed by the Borrower. All such costs, expenses or
fees under this Agreement shall be added to the Obligations.

 

8.TERMINATION. This Agreement shall remain in full force and effect until (i)
all Obligations outstanding, or contracted or committed for (whether or not
outstanding), shall be finally and irrevocably paid in full and (ii) all
Transaction Documents have been terminated by the Bank.

 

9.RIGHT OF SETOFF. If an Event of Default occurs, the Bank shall have the right
to set off against the amounts owing under this Agreement and the other
Transaction Documents any property held in a deposit or other account or
otherwise with the Bank or its Affiliates or otherwise owing by the Bank or its
Affiliates in any capacity to the Borrower, its Subsidiary or any guarantor of,
or endorser of any of the Transaction Documents evidencing, the Obligations.
Such setoff shall be deemed to have been exercised immediately at the time the
Bank or such Affiliate elect to do so.

 

5 

 



 

10.USA PATRIOT ACT NOTICE. Bank hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (“Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow Bank to identify the Borrower in accordance with the Patriot
Act.  The Borrower agrees to, promptly following a request by Bank, provide all
such other documentation and information that Bank requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

 

11. MISCELLANEOUS.





 



a.Notices. Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower (at its
address on the Bank’s records) or to the Bank (at the address on page one and
separately to the Bank officer responsible for Borrower’s relationship with the
Bank). Such notice or demand shall be deemed sufficiently given for all purposes
when delivered (i) by personal delivery and shall be deemed effective when
delivered, or (ii) by mail or courier and shall be deemed effective three (3)
business days after deposit in an official depository maintained by the United
States Post Office for the collection of mail or one (1) business day after
delivery to a nationally recognized overnight courier service (e.g., Federal
Express). Notice by e-mail is not valid notice under this or any other agreement
between Borrower and the Bank.

 

b.Generally Accepted Accounting Principles. Any financial calculation to be
made, all financial statements and other financial information to be provided,
and all books and records, system of accounting and reserves to be kept in
connection with the provisions of this Agreement, shall be in accordance with
generally accepted accounting principles consistently applied during each
interval and from interval to interval; provided, however, that in the event
changes in generally accepted accounting principles shall be mandated by the
Financial Accounting Standards Board or any similar accounting body of
comparable standing, or should be recommended by Borrower’s certified public
accountants, to the extent such changes would affect any financial calculations
to be made in connection herewith, such changes shall be implemented in making
such calculations only from and after such date as Borrower and the Bank shall
have amended this Agreement to the extent necessary to reflect such changes in
the financial and other covenants to which such calculations relate.

 

c.Indemnification. If after receipt of any payment of all, or any part of, the
Obligations, the Bank is, for any reason, compelled to surrender such payment to
any person or entity because such payment is determined to be void or voidable
as a preference, an impermissible setoff, or a diversion of trust funds, or for
any other reason, the Transaction Documents shall continue in full force and the
Borrower shall be liable, and shall indemnify and hold the Bank harmless for,
the amount of such payment surrendered. The provisions of this Section shall be
and remain effective notwithstanding any contrary action which may have been
taken by the Bank in reliance upon such payment, and any such contrary action so
taken shall be without prejudice to the Bank’s rights under the Transaction
Documents and shall be deemed to have been conditioned upon such payment having
become final and irrevocable. The provisions of this Section shall survive the
termination of this Agreement and the Transaction Documents.

 

d.Further Assurances. From time to time, the Borrower shall take, and cause its
Subsidiaries to take, such action and execute and deliver to the Bank such
additional documents, instruments, certificates, and agreements as the Bank may
reasonably request to effectuate the purposes of the Transaction Documents.

 

e.Cumulative Nature and Non-Exclusive Exercise of Rights and Remedies. All
rights and remedies of the Bank pursuant to this Agreement and the Transaction
Documents shall be cumulative, and no such right or remedy shall be exclusive of
any other such right or remedy. In the event of any unreconcilable
inconsistencies, this Agreement shall control. No single or partial exercise by
the Bank of any right or remedy pursuant to this Agreement or otherwise shall
preclude any other or further exercise thereof, or any exercise of any other
such right or remedy, by the Bank.

 

f.Governing Law; Jurisdiction. This Agreement has been delivered to and accepted
by the Bank and will be deemed to be made in the State of New York. Except as
otherwise provided under federal law, this Agreement will be interpreted in
accordance with the laws of the State of New York excluding its conflict of laws
rules. BORROWER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT IN THE STATE OF NEW YORK IN A COUNTY OR JUDICIAL DISTRICT
WHERE THE BANK MAINTAINS A BRANCH AND CONSENTS THAT THE BANK MAY EFFECT ANY
SERVICE OF PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE FOR
PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS AGREEMENT
WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT
OR EXERCISING ANY RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR
AGAINST ANY PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN
OR DOMESTIC JURISDICTION. Borrower acknowledges and agrees that the venue
provided above is the most convenient forum for both the Bank and Borrower.
Borrower waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Agreement.

 

g.Joint and Several; Successors and Assigns. If there is more than one Borrower,
each of them shall be jointly and severally liable for all amounts, which become
due, and the performance of all obligations under this Agreement, and the term
“the Borrower” shall include each as well as all of them. This Agreement shall
be binding upon the Borrower and upon its heirs and legal representatives, its
successors and assignees, and shall inure to the benefit of, and be enforceable
by, the Bank, its successors and assignees and each direct or indirect assignee
or other transferee of any of the Obligations; provided, however, that this
Agreement may not be assigned by the Borrower without the prior written consent
of the Bank.

 



6 

 



 

h.Waivers; Changes in Writing. No failure or delay of the Bank in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The
Borrower expressly disclaims any reliance on any course of dealing or usage of
trade or oral representation of the Bank (including representations to make
loans to the Borrower) and agrees that none of the foregoing shall operate as a
waiver of any right or remedy of the Bank. No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless made specifically in writing by the Bank and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No modification to any provision of this Agreement
shall be effective unless made in writing in an agreement signed by the Borrower
and the Bank.

 

i.Interpretation. Unless the context otherwise clearly requires, references to
plural includes the singular and references to the singular include the plural;
references to “individual” shall mean a natural person and shall include a
natural person doing business under an assumed name (e.g., a “DBA”); the word
“or” has the inclusive meaning represented by the phrase “and/or”; the word
“including”, “includes” and “include” shall be deemed to be followed by the
words “without limitation”; and captions or section headings are solely for
convenience and not part of the substance of this Agreement. Any representation,
warranty, covenant or agreement herein shall survive execution and delivery of
this Agreement and shall be deemed continuous. Each provision of this Agreement
shall be interpreted as consistent with existing law and shall be deemed amended
to the extent necessary to comply with any conflicting law. If any provision
nevertheless is held invalid, the other provisions shall remain in effect. The
Borrower agrees that in any legal proceeding, a photocopy of this Agreement kept
in the Bank’s course of business may be admitted into evidence as an original.

 

j.Waiver of Jury Trial. The Borrower and the Bank hereby knowingly, voluntarily,
and intentionally waive any right to trial by jury the Borrower and the Bank may
have in any action or proceeding, in law or in equity, in connection with this
Agreement or any transactions related hereto. The Borrower represents and
warrants that no representative or agent of the Bank has represented, expressly
or otherwise, that the Bank will not, in the event of litigation, seek to
enforce this jury trial waiver. The Borrower acknowledges that the Bank has been
induced to enter into this Agreement by, among other things, the provisions of
this Section.

 

k.The Borrower and the Bank acknowledge and agree that the terms of this Amended
and Restated Credit Agreement shall apply to the Obligations and that this
Amended and Restated Credit Agreement amends and restates in its entirety the
prior Credit Agreements between the Borrower and the Bank dated January 27, 2016
and August 31, 2016.

 

 

 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Agreement, including the Governing Law, Jurisdiction and
Waiver of Jury Trial, and has been advised by counsel as necessary or
appropriate.

 

M&T BANK

 

 

By /s/Edgar B. Parson III 

Name: Edgar B. Parsons III

Title:     Vice President        

 

 

CORNING NATURAL GAS CORPORATION

 

 

By    /s/  Michael I. German                      

Name: Michael I. German                         

Title:     President/Chief Executive Officer

 

7 

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK )

: SS.

COUNTY OF BROOME )

 

On the 22 day of November in the year 2017, before me, the undersigned, a Notary
Public in and for said State, personally appeared EDGAR B. PARSONS III,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

/s/Kim Hajduk-Howard

Notary Public

 

 

 

 

 

 

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK )

: SS.

COUNTY OF BROOME )

 

On the 22 day of November in the year 2017, before me, the undersigned, a Notary
Public in and for said State, personally appeared MICHAEL I. GERMAN, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.





 

 

 

 

 /s/ Kim Hajduk-Howard

         Notary Public 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[image_002.gif] 

BANK USE ONLY

 

Authorization Confirmed:

Signature

 

 

8 

 

SCHEDULE

 

 

 

Additional Representations and Warranties (§2)

 

 

None

 

 

 

 

 

 

Additional Affirmative Covenants (§3)

 

 

None

 

 

 

 

 

Permitted Indebtedness (§4(a))

 

 

N/A

 

 

 

 

 

 

Permitted Guaranties (§4(b))

 

 

None

 

 

 

 

 

 

Permitted Liens (§4(c))

 

 

N/A

 

 

 

 

 

Permitted Investments (§4(d))

 

 

From time to time, Borrower has made and may in the future make limited
investments in an entity referred to as The Rabbi Trust.

 

 

 

 

 

 

Permitted Loans (§4(e))

 

 

None

 

 

 

 

 

 

Additional Financial Covenants (§5)

 

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 